 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1461 
In the House of Representatives, U. S.,

December 22, 2010
 
RESOLUTION 
Supporting Olympic Day on June 23, 2010, and congratulating Team USA and World Fit participants. 
 
 
Whereas Olympic Day, June 23, 2010, celebrates the Olympic ideal of developing peace through sport; 
Whereas June 23 marks the anniversary of the founding of the modern Olympic movement, the date on which the Congress of Paris approved the proposal of Pierre de Coubertin to found the modern Olympics; 
Whereas for more than 100 years, the Olympic movement has built a more peaceful and better world by educating young people through amateur athletics, by bringing together athletes from many countries in friendly competition, and by forging new relationships bound by friendship, solidarity, and fair play; 
Whereas the United States advocates the ideals of the Olympic movement; 
Whereas Olympic Day will encourage the development of Olympic and Paralympic sport in the United States; 
Whereas Team USA won an historic 37 medals at the Vancouver 2010 Olympic Winter Games; 
Whereas Team USA won 13 medals at the Vancouver 2010 Paralympic Winter Games; 
Whereas the USOC Paralympic Military Program provides post-rehabilitation support and mentoring to members of the United States Armed Forces who've sustained physical injuries such as traumatic brain injury, spinal cord injury, amputation, visual impairment or blindness, and stroke; 
Whereas Olympic Day encourages the participation of youth of the United States in Olympic and Paralympic sport; 
Whereas World Fit, a program established by Olympians and Paralympians to promote physical fitness and a healthy lifestyle to middle school children and connect them with Olympic and Paralympic athletes and the Olympic Movement, helped 7,239 students from 17 schools in 6 States walk a total of 769,148 miles in 6 weeks during the 2010 program; 
Whereas Olympic Day will encourage the teaching of Olympic history, health, arts, and culture among the youth of the United States; and 
Whereas enthusiasm for Olympic and Paralympic sport is at an all-time high: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports Olympic Day and the goals that Olympic Day pursues; 
(2)congratulates Team USA on their Vancouver 2010 accomplishments; and 
(3)supports the goals of World Fit and congratulates its participants on the 2010 results. 
 
Lorraine C. Miller,Clerk.
